DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/20/2020 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 10, 12, and 14-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grey (US Pub. 2010/0041955) in view of Lama et al. (US Patent 4,571,022).
With respect to claims 1 and 18, Grey discloses a surgical illumination system (see fig 2 below) for illuminating a surgical field, said system comprising: a surgical retractor (fig 2, 24) comprising a 

    PNG
    media_image1.png
    449
    614
    media_image1.png
    Greyscale

With respect to claimed 1 and 18, Grey discloses the claimed invention except for wherein the plurality of optical fibers are in an arrangement consisting of two linear rows of optical fibers and wherein the interstitial space between every three adjacent fibers forms a triangle.
Lama discloses wherein the plurality of optical fibers (fig 2, 52 and 54) are in an arrangement consisting of two linear rows of optical fibers and wherein the interstitial space between every three adjacent fibers forms a triangle (See fig 2 below) to double the exposure at the image plane and improves image exposure uniformity by reducing exposure modulation caused by the discrete nature of the fiber arrays (col. 2 ll. 65-68). With respect to claims 14 and 21, Lama discloses wherein the plurality of optical fibers are arranged in the two linear rows such that the plurality of optical fibers form a D-shaped ribbon cable see figure 2 below). With respect to claims 15 and 22, Lama discloses wherein the two linear rows comprise: a first row having a first quantity of the plurality of optical fibers; and a second row having a second quantity of the plurality of optical fibers, wherein the first quantity is less than the second quantity (See fig 2 below, the top row has less fibers than the bottom row).

    PNG
    media_image2.png
    225
    454
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grey to include wherein the plurality of optical fibers are in an arrangement consisting of two linear rows of optical fibers and wherein the interstitial space between every three adjacent fibers forms a triangle in view of Lama in to double the exposure at the image plane and improves image exposure uniformity by reducing exposure modulation caused by the discrete nature of the fiber arrays.
With respect to claims 5 and 20, Grey in view of Lama discloses the claimed invention except for wherein the plurality of optical fibers consist of 19 fibers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grey in view of Lama to include wherein the plurality of optical fibers consist of 19 fibers since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grey in view of Lama as applied to claim 1 above, and further in view of Sherman (US Pub 2012/0215073).
Grey in view of Lama discloses the claimed invention except for some of the plurality of optical fibers have a diameter of about 750 microns. 
Sherman discloses light guides can have a diameter of 750 microns (paragraph 145) to allow the required amount of light to pass to the target (paragraph 145).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grey in view of Lama to make some of the plurality of optical fibers have a diameter of about 750 microns in view of Sherman in order to allow the required amount of light to pass to the target.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grey in view of Lama as applied to claim 1 above, and further in view of in view of Wach (US Patent 5,953,477).
With respect to claim 11, Grey in view of Lama discloses an optical element can be a prism with asymmetrical facets but does not disclose wherein the optical element comprises a body having a circular shape on one end, and a hexagonal shape on an opposite end.
Wach discloses wherein the optical element comprises a body having a circular shape on one end, and a hexagonal shape on an opposite end (See fig 27A below) to effectively manipulate the light to the target (col. 28, ll. 12-17).

    PNG
    media_image3.png
    383
    239
    media_image3.png
    Greyscale
 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grey in view of Lama to include wherein the optical element comprises a body having a circular shape on one end, and a hexagonal shape on an opposite end in view of Wach in order to effectively manipulate the light to the target.
Response to Arguments
Applicant’s arguments, see remarks, filed 11/20/2020, with respect to the U.S.C. 112 rejection of claim 10 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claim 10 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 3-5, 9-12 and 14-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.J.C/Examiner, Art Unit 3773                                                                                                                                                                                                        
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773